department of the treasury internal_revenue_service washington d c date jul sin ope edt dear sir or madam this is in response to your ruling_request of date requesting advance approval of your scholarship program pursuant to sec_4945 of the internal_revenue_code our records show that you are exempt from federal_income_tax under sec_501 of the code and are a private_foundation within the meaning of sec_509 the scholarships will be administered and supervised by citizens’ scholarship foundation of america csfa a publicly supported charity under the terms of the agreement you will make an annual contribution to csfa to fund scholarships to be awarded by csfa to eligible students csfa will prepare and furnish application forms receive all applications determine the recipients and amount to be awarded notify the recipients of the award and make payment of the award csfa will prepare management reports summarizing program activity and results you have agreed to ensure compliance with the appropriate percentage_test set forth in revproc_76_47 1976_2_cb_670 in the aggregate with respect to all the foundation scholarship programs which are available to the same individuals sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shail not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to be used in determining whether a grant made by a private_foundation under an employer-related grant program to an employee or to a child of an employee of the particular employer to which the program relates is a scholarship or fellowship_grant subject_to the provisions of sec_117 of the code the information submitted shows that the csfa program for the awarding of grants will meet the oi e requirements of revproc_76_47 based on the information submitted and assuming your scholarship program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your grants to csfa for the awarding of scholarship grants to college students comply with the requirements of sec_4945 of the code thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we rule that grants made uncer the program are excludable from the gross_income of recipients subject_to the limitations provided by sec_117 this ruling is conditioned on the understanding that there will be no material_change in the facts upon which its is based it is further conditioned on the premise that no grants will be awarded to foundation managers trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures herein constitutes a one-time approval of your system of standards and procedures designed to result in grants that meet the requirements of sec_4945 of the code thus approval shall apply to subsequent grant programs only as fong as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you shall maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ma ae ga cot pipes robert c harper jr manager exempt_organizations technical group o
